DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastrone (US 4,842,584).
With regard to claim 1, Pastrone discloses a method of detecting air bubbles in a fluid pathway, the method comprising providing a pump body (Fig. 2-4) having a fitment (34) that includes a tapered fluid flow path (see where 90 is pointing to where 92 is pointing to where 170 is pointing forming a tapered fluid flow path) therein during flow through the pump body, the fluid flow path being formed between a flow director vane (168) and an elastomeric member (16 and at 158), the elastomeric member being co-molded to the housing; providing a recess (see Fig. 1, where fitment 34 fits into recess in the housing 10 a 76) having an opening that substantially matches the fitment and includes a sensor (Col 4, lines 51-66) having a transmitter and a receiver disposed on opposite sides of the opening (see Fig. 11, where generator 184 emits a signal that is transmitted across the fluid passage 170 and received by a receiver 168 for detecting air in line; Col 9, lines 20-end); receiving the pump body into the recess such that the fitment is inside the opening (see Fig. 1); sending an acoustic signal from the transmitter to the receiver across the fluid flow path; and detecting whether an acoustic signal is received by the receiver (Col 9, lines 20-end). 
With regard to claim 2, Pastrone discloses further comprises sending a signal to alarm a user if the acoustic signal is interrupted (Col 9, lines 20-end). 
With regard to claim 9, Pastrone discloses further comprising providing a convergent cross-section of the fluid flow path along the fluid flow direction after the sensing area (Fig. 4, see at 112 where fluid flow path converges after the sensing area).
With regard to claim 10, Pastrone discloses there in the housing is an arcuate housing (42).
With regard to claim 11, Pastrone discloses wherein insertion of the fitment into the recess opening creates a compression load between the fitment and a wall of the recess opening (see Fig. 1).
With regard to claim 12, Pastrone discloses wherein the tapered fluid flow path creates angled flow regions to reduce fluid being trapped in the fitment (when fluid flows from 90 to into 92 this would create an angled flow).
With regard to claim 13, Pastrone discloses further comprising sensing that a fluid container coupled to the pump body is empty (the act of sensing can be performed by a human. If a microprocessor or other computer device is defined and used to detect the fluid container being empty, this may help to overcome the current rejection).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastrone (US 4,842,584) in view of Butterfield (US 5,603,613).
With regard to claim 5, Pastrone discloses the claimed invention except for angled walls of the flow director vane. 
Butterfield teaches a similar device (fig. 14) having a flow director vane (see element at 42) and an elastomeric member (36) that creates a U-shaped flow path having tapered walls by disposing angled walls of the flow director vane (see taper at 42 and at 320) within a hollow interior of the elastomeric member. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pastrone with the angled walls as taught by Butterfield for the purpose of creating constant flow through the sensing area for accuracy (Col 12, lines 24-33).
With regard to claim 6 and 7, Pastrone discloses the claimed invention except for the elastomeric member having tapered outside and inside walls. 
Butterfield teaches the elastomeric member (36) having tapered outside  and inside walls (122 to 28 and 124 to 130). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pastrone with the tapered walls of the elastomeric member as taught by Butterfield for the purpose of creating constant flow through the sensing area for accuracy (Col 12, lines 24-33).
With regard to claim 8, Pastrone discloses a U-shaped flow path. However, Pastrone does not explicitly disclose the height of the flow path. It would be prima facie obvious for one of ordinary skill in the art to optimize the height of the flow path as doing so would not alter the overall function of the device. 
With regard to claim 16, Pastrone discloses A pump body for detecting air bubbles in a fluid pathway (Fig. 4), the pump body comprising: a fluid flow path defined therein ( see between 90-92 through to the other side of the u-shaped channel).
However, Pastrone does not disclose a changing flow volume. 
Butterfield teaches the fluid flow path having a taper with a largest volume at a top portion of a U-shape of the fluid flow path (See Fig. 14), with a flow volume tapering - 22 -DOCKET NO. 122295-6572(PATENT) down moving away from the top portion of the U-shape of the fluid flow path, the fluid flow path passing through a fluid extension member that is upstanding from the pump body (Fig. 14). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pastrone with the varied flow path being at the top of the U-shape as taught by Butterfield for the purpose of creating constant flow through the sensing area for accuracy (Col 12, lines 24-33).
With regard to claim 17, Pastrone discloses a recess (see Fig. 1, where fitment 34 fits into recess in the housing 10 a 76) having an opening that substantially matches the fluid extension member (Col 4, lines 51-66).
With regard to claim 18, Pastrone discloses a sensor (Col 4, lines 51-66) having a transmitter and a receiver disposed on opposite sides of the opening (see Fig. 11, where generator 184 emits a signal that is transmitted across the fluid passage 170 and received by a receiver 168 for detecting air in line; Col 9, lines 20-end).
With regard to claim 19, Pastrone discloses sending an acoustic signal from the transmitter to the receiver across the fluid flow path; and detecting whether an acoustic signal is received by the receiver (Col 9, lines 20-end). 
With regard to claim 20, Pastrone discloses the flow path passes through at least 50% of the sensing area between the transmitter and receive when the pump body is in place in the pump recess (the signal is pass through the flow path and thus would incorporate at least 50% of the sensing area if not more). 

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastrone (US 4,842,584) in view of Larkins et al. (US 5,641,892).
With regard to claim 14, Pastrone discloses the claimed invention except for detecting specific bubble size. 
Larkins teaches using acoustic signals such that the amplitude of the signal received would indicate a different bubble size (Col 3, lines 30-43).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pastrone with the detection of different bubble sizes as taught by Larkins for the purpose of indicating air in the line (Col 3, lines 30-43). 
With regard to claim 15, Pastone discloses that based on the air detected a signal would be sent to stop pump operation (Col 9, lines 21-end). 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See similar allowable subject matter in Application 14/721,928.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783